In the

         United States Court of Appeals
                       For the Seventh Circuit
                            ____________________  

No.  17-­‐‑1104  
CHARLES  B.  DOUGLAS,  
                                                            Petitioner-­‐‑Appellant,  
                                           v.  

UNITED  STATES  OF  AMERICA,  
                                                           Respondent-­‐‑Appellee.  
                            ____________________  

              Appeal  from  the  United  States  District  Court  for  the  
              Northern  District  of  Indiana,  South  Bend  Division.  
                 No.  3:16-­‐‑cv-­‐‑270  —  Jon  E.  DeGuilio,  Judge.  
                            ____________________  

            ARGUED  MAY  16,  2017  —  DECIDED  JUNE  5,  2017  
                      ____________________  

        Before  EASTERBROOK,  SYKES,  and  HAMILTON,  Circuit  Judg-­‐‑
es.  
    EASTERBROOK,   Circuit   Judge.   Charles   Douglas   pleaded  
guilty   to   possessing   a   firearm,   which   his   earlier   felony   con-­‐‑
victions  made  it  illegal  for  him  to  have.  18  U.S.C.  §922(g)(1).  
He   was   sentenced   to   110   months   after   the   district   judge  
found  that  at  least  3  of  Douglas’s  16  other  felony  convictions  
were   “violent   felonies”   as   defined   by   the   Armed   Career  
Criminal   Act,   18   U.S.C.   §924(e).   After   the   Supreme   Court  
2                                                                  No.  17-­‐‑1104  

held  the  residual  clause  of  §924(e)(2)(B)(ii)  unconstitutional-­‐‑
ly   vague,   Samuel   Johnson   v.   United   States,   135   S.   Ct.   2551  
(2015),  Douglas  filed  a  motion  under  28  U.S.C.  §2255,  asking  
the   district   court   to   reduce   his   sentence.   But   the   judge   con-­‐‑
cluded  that  Douglas  is  properly  classified  as  an  armed  career  
criminal.  
    The   invocation   of   §2255   is   problematic.   Douglas   treats  
Samuel   Johnson   as   opening   to   collateral   review   all   sentences  
under  the  Armed  Career  Criminal  Act.  Yet  the  Court  did  not  
hold  the  Act  invalid;  Samuel  Johnson  concerns  only  a  part  of  
§924(e)(2)(B)(ii).   The   elements   clause   in   §924(e)(2)(B)(i)   re-­‐‑
mains   in   effect,   as   does   the   burglary   clause   in  
§924(e)(2)(B)(ii).   See,   e.g.,   Stanley   v.   United   States,   827   F.3d  
562  (7th  Cir.  2016);  Holt  v.  United  States,  843  F.3d  720  (7th  Cir.  
2016).  The  district  court  concluded  that  Douglas’s  prior  con-­‐‑
victions   are   violent   felonies   under   the   elements   clause   of  
§924(e)(2)(B)(i),   so   Samuel   Johnson   does   not   affect   his   situa-­‐‑
tion.  
     Douglas  does  not  contend  that  classifying  his  convictions  
as  violent  felonies  violates  the  Constitution  but  instead  that  
the   district   court   misapplied   the   elements   clause,   as   inter-­‐‑
preted  in  Curtis  Johnson  v.  United  States,  559  U.S.  133  (2010).  
Curtis   Johnson,   a   statutory   decision,   was   issued   about   five  
years   before   Douglas   filed   his   §2255   motion,   which   was   ac-­‐‑
cordingly  untimely  even  if  Curtis  Johnson  applies  retroactive-­‐‑
ly   on   collateral   review.   See   28   U.S.C.   §2255(f)(3).   What’s  
more,  as  part  of  his  plea  agreement  Douglas  agreed  to  waive  
the  right  to  seek  collateral  review.  
   Yet  the  United  States  has  chosen  not  to  contest  the  use  of  
§2255  to  obtain  collateral  review  of  a  contention  that  rests  on  
Curtis   Johnson,   not   to   invoke   the   one-­‐‑year   time   limit   in  
No.  17-­‐‑1104                                                                              3  

§2255(f),   and   to   waive   its   rights   under   the   plea   agreement.  
The  Supreme  Court  has  held  that  federal  courts  may  dismiss  
procedurally   defective   collateral   attacks   when   the   govern-­‐‑
ment  fails  to  notice  the  problems,  see  Granberry  v.  Greer,  481  
U.S.  129  (1987),  but  must  respect  formal  waivers  by  prosecu-­‐‑
tors   and   wardens.   See   Wood   v.   Milyard,   566   U.S.   463   (2012).  
None  of  the  procedural  problems  we  have  mentioned  affects  
subject-­‐‑matter   jurisdiction,   so   we   give   effect   to   the   United  
States’  waiver  and  turn  to  the  merits.  
    The   parties   agree   that   the   sole   issue   on   the   merits   is  
whether   Class   C   felony   battery   in   Indiana   at   the   time   of  
Douglas’s  two  convictions  for  that  offense  was  a  violent  fel-­‐‑
ony   under   the   elements   clause   of   §924(e)(2)(B)(i).   The   state  
statute   has   since   been   amended,   but   we   must   consider   its  
elements   as   they   were   when   Douglas   committed   those   of-­‐‑
fenses.  The  state  law  provided:  
    A   person   who   knowingly   or   intentionally   touches   another   per-­‐‑
    son  in  a  rude,  insolent,  or  angry  manner  commits  battery,  a  Class  
    B  misdemeanor.  However,  the  offense  is:  
         (1)  a  Class  A  misdemeanor  if:  
              (A)  it  results  in  bodily  injury  to  any  other  person;  …  
         (3)  a  Class  C  felony  if  it  results  in  serious  bodily  injury  to  any  
         other   person   or   if   it   is   committed   by   means   of   a   deadly  
         weapon[.]  

Ind.   Code   §35-­‐‑42-­‐‑2-­‐‑1(a)   (2005).   The   elements   clause   of  
§924(e)(2)(B)(i)  designates  an  offense  as  a  violent  felony  if  it  
“has  as  an  element  the  use,  attempted  use,  or  threatened  use  
of  physical  force  against  the  person  of  another”.  Accordingly  
we   look   at   the   elements   of   the   state   offense,   not   at   what  
Douglas   did   in   fact.   See,   e.g.,   Mathis   v.   United   States,   136   S.  
4                                                                     No.  17-­‐‑1104  

Ct.   2243   (2016)   (discussing   the   “modified   categorical   ap-­‐‑
proach”  that  the  Court  uses  for  federal  recidivist  statutes).  
     Battery   was   a   Class   C   felony   in   Indiana   if   a   person  
“knowingly   or   intentionally   touches   another   person   in   a  
rude,   insolent,   or   angry   manner”   and   that   touch   “results   in  
serious  bodily  injury  to  any  other  person”.  Any  touch  entails  
the   use   of   force   as   an   engineer   or   physicist   uses   that   word,  
but   Curtis   Johnson   holds   that   this   is   not   the   legal   sense   of  
“force”   in   §924(e)(2)(B)(i).   The   Court   stated   that   the   sort   of  
force  that  comes  within  the  elements  clause  is  “force  capable  
of   causing   physical   pain   or   injury   to   another   person.”   559  
U.S.  at  140.  Douglas  tells  us  that  Indiana’s  statute  did  not  re-­‐‑
quire  the  prosecutor  to  demonstrate  that  sort  of  force.  
     And  that’s  true  enough  for  the  simple  battery  defined  by  
the   introductory   clause   of   Indiana’s   law.   But   Douglas   was  
not   convicted   of   the   Class   B   misdemeanor   version   of   the  
crime;  he  was  convicted  of  the  Class  C  felony  version,  which  
has  “serious  bodily  injury”  as  an  element.  Curtis  Johnson  tells  
us   that   the   sort   of   force   to   which   §924(e)(2)(B)(i)   refers   is  
force  “capable  of  causing”  injury,  559  U.S.  at  140;  force  that  
actually  causes  injury  necessarily  was  capable  of  causing  that  
injury  and  thus  satisfies  the  federal  definition.  So  we  held  in  
Yates   v.   United   States,   842   F.3d   1051   (7th   Cir.   2016),   with   re-­‐‑
spect   to   a   Wisconsin   statute   that   penalized   battery   that  
“causes  bodily  harm”.  If  force  that  causes  bodily  harm  quali-­‐‑
fies,   as   Yates   held,   then   force   that   causes   “serious   bodily  
harm”  necessarily  qualifies.  
    Douglas   observes   that   tickling   another   person   entails  
force.  If  the  tickled  person  twitches,  falls,  strikes  his  head  on  
a  coffee  table,  and  suffers  a  serious  injury,  Douglas  tells  us,  
the   tickler   could   be   convicted   of   Class   C   felony   battery.   If  
No.  17-­‐‑1104                                                                  5  

Indiana   treated   that   situation,   and   similar   ones,   as   Class   C  
felonies,  then  Douglas  would  have  a  good  point  under  Curtis  
Johnson.   But   just   as   Yates   could   not   identify   any   case   in  
which   Wisconsin’s   judiciary   had   deemed   a   light   touch  
enough   to   convict   someone   of   causing   bodily   harm,   so  
Douglas   has   not   located   any   decision   in   which   Indiana’s  
courts  have  convicted  someone  of  committing  Class  C  felony  
battery   after   a   light   touch   initiates   a   long   causal   chain   that  
ends   in   serious   injury.   All   the   cases   that   the   parties   discuss  
involve  violent  force.  See,  e.g.,  Mann  v.  State,  895  N.E.2d  119  
(Ind.  App.  2008).  Indeed,  Indiana’s  courts  say  that  the  force  
must   be   enough   to   exclude   any   possibility   that   the   injuries  
occurred   by   accident   or   an   unforeseeable   intervening   cir-­‐‑
cumstance.   See,   e.g.,   Moore   v.   State,   49   N.E.3d   1095   (Ind.  
App.   2016).   Indiana’s   statute   therefore   must   be   treated   the  
same  way  Yates  treated  Wisconsin’s.  
    According   to   Douglas,   however,   no   state   crime   can   be   a  
violent  felony  unless  the  person  intends  not  only  the  use  of  
force  but  also  the  injury  caused  by  that  force.  Indiana’s  bat-­‐‑
tery   law   has   an   intent   element,   but   that   element   applies   to  
the  force  rather  than  the  outcome.  Douglas  relies  on  Leocal  v.  
Ashcroft,   543   U.S.   1   (2004),   and   some   similar   decisions,   but  
they   do   not   establish   the   proposition   that   the   injury   must  
have  its  own  mens  rea.  
   Leocal  dealt  with  the  elements  clause  in  18  U.S.C.  §16(a),  
which  is  similar  to  the  elements  clause  in  the  Armed  Career  
Criminal  Act.  The  Court  held  that  drunk  driving  is  not  a  vio-­‐‑
lent  felony  under  §16(a)  because,  to  “use”  force—the  verb  in  
both  §16(a)  and  §924(e)(2)(B)(i)—a  person  must  intend  more  
than   negligent   or   accidental   contact.   Because   a   person   can  
drive   under   the   influence   without   intending   to   touch   any-­‐‑
6                                                               No.  17-­‐‑1104  

one,   the   Court   concluded   that   the   crime   does   not   entail   the  
use  of  force.  That  conclusion  does  not  help  Douglas,  because  
the  Indiana  statute  applies  only  to  a  “person  who  knowingly  
or   intentionally   touches   another   person”   in   a   forbidden  
manner.  Intentional  touching  is  an  element  of  Class  C  felony  
battery   in   Indiana.   Leocal   neither   holds   nor   suggests   that  
there  must  be  a  separate  intent  element  attached  to  the  degree  
of  injury.  It  is  enough  to  “use”  force.  
    We  have  held  that  an  offense  defined  as  a  knowing  or  in-­‐‑
tentional   act   that   causes   bodily   harm   comes   within   the   ele-­‐‑
ments   clause   of   §16(a),   §924(e)(2)(B)(i),   or   18   U.S.C.  
§924(c)(3)(A)  (the  third  of  the  trio  of  elements  clauses  in  Title  
18).  See,  e.g.,  Yates;  De  Leon  Castellanos  v.  Holder,  652  F.3d  762,  
764–66   (7th   Cir.   2011);   LaGuerre   v.   Mukasey,   526   F.3d   1037,  
1039   (7th   Cir.   2008).   Indiana’s   statute   makes   intent   to   use  
force   an   element   of   the   offense;   that   satisfies   the   elements  
clause  as  Leocal  understands  it.  
                                                                   AFFIRMED